                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:18-cv-00170-FDW


 FREDERICK J. COLOSIMO.,                         )
                                                 )
         Plaintiff,                              )
                                                 )
 vs.                                             )
                                                 )                      ORDER
 NANCY A. BERRYHILL,                             )
 Acting Commissioner of Social Security,         )
                                                 )
         Defendant.                              )
                                                 )

        THIS MATTER is before the Court on parties’ Joint Motion to Stay All Proceedings

Pending Class-Certification Litigation in Related Case (Doc. No. 25). For the reasons stated

therein, parties’ Motion is GRANTED.

        IT IS HEREBY ORDERED that this case is STAYED until the district court in Ely v.

Berryhill, No. 4:18-cv-00557-BPV, Dkt. #18 (D. Ariz.) issues a decision on the forthcoming

motion for class certification and, if a class is certified in Ely, until the conclusion of all

proceedings in Ely, including any appeals.

        IT IS FURTHER ORDERED that the parties in this case shall submit a joint status report

to this Court within ten (10) days of the issuance of a decision on the forthcoming motion for class

certification in Ely.

        IT IS SO ORDERED.

                                       Signed: March 7, 2019
